DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art such as US Pub No. 2004/0035299 to Arai, US Pub No. 2004/0191511 to Sugiura, US Pub No. 2002/0061941 to Masamune and USPN. 4,808,717 to Saito do not teach the claimed invention including all of the claimed limitations. Specifically the prior art does not teach a sizing agent including an aliphatic epoxy compound in conjunction with an aromatic epoxy compound in a mass ratio of 52/48 to 80/20, in conjunction with an epoxy resin of (D1) and a latent hardener (E1) of the claimed formula. The prior art combination does not recognize the (a)/(b) ratio of the sized fibers or provide motivation for a person of ordinary skill in the art to modify the prior art to arrive at the present highly specified invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786